DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on June 6, 2022.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  Lines 20 and 21 of claim 1 require that the “measurement pattern” show “a trend to a formation pressure valve”. This phrase is unclear. What is a “trend to”? It is suggested that this phrase should state show --a trend in a formation pressure value--.

Regarding claims 2-7:  These claims are rejected due to their dependence on claim 1. 

Regarding claim 8:  Lines 15 and 16 of claim 8 require that the “measurement pattern” show “a trend to a formation pressure valve”. This phrase is unclear. What is a “trend to”? It is suggested that this phrase should state show --a trend in a formation pressure value--.

Regarding claims 9-15:  These claims are rejected due to their dependence on claim 8.

Regarding claim 16:  Lines 16 and 17 of claim 16 require that the “measurement pattern” show “a trend to a formation pressure valve”. This phrase is unclear. What is a “trend to”? It is suggested that this phrase should state show --a trend in a formation pressure value--.

Regarding claims 17-20:  These claims are rejected due to their dependence on claim 16.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gislof (US 2015/0007985, Gis) in view of Chang et al. (US 2012/0253279, Chang) and Ciglenec et al. (US 6,230,537, Cig).

Regarding claims 1, 8, and 16:  Gis discloses an apparatus Fig 1, 5 comprising: 
a formation tester tool 120/220 to be positioned in a borehole Fig 2 within a formation F, wherein the formation tester tool comprises:
a pressure sensor 310; 
a flow port 226 – Fig 2 with a probe [0031]; 
a first radially extendable packer 210/212 that is axially above the pad with respect to the axis of the formation tester tool Fig 5; and 
a second radially extendable packer 211/213 that is axially below the pad with respect to the axis of the formation tester tool Fig 5; and 
a device to: 
cause the first radially extendable packer and the second radially extendable packer to expand from the formation tester tool outward to the formation to form a sealed volume that is isolated from other regions of the borehole Fig 2, [0027]; 
form a sealed connection volume 205 between the formation and the pressure sensor; 
acquire a first pressure measurement Ps – Fig 4, using the pressure sensor [0032], [0034], from fluids in the sealed connection volume [0032], [0034]; 
extract fluid from the sealed volume to reduce pressure around the pad [0029]; and
acquire a second pressure measurement, using the pressure sensor, from fluids in the sealed connection volume 865, 870 – Fig 12, [0062].

Gis discloses all of the limitations of the above claim(s) except for the pad being a radially extendable with respect to an axis of the formation tester tool and the pressure sensor being located inside the pad and the device, in response to a determination that a pressure measurement pattern shows a trend to a formation pressure value based on the first pressure measurement and the second pressure measurement, generate a formation property prediction based on the trend.
Cig discloses a formation tester tool 300 that includes a plurality of pads 320.  Each of the pads includes a conduit 326, a nozzle 328, a bellows 340, and a pressure sensor 344.  The pads include a first pad middle probe 320 as shown in Fig 2 and a second pad upper and lower probe 320 as shown in Fig 2.  Each of the probes is radially extendable with respect to the axis of the tool Fig 7, Fig 8.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Gis to use an extendable pad or probe as taught by Cig in order to have ensured that the system collected data from the formation 3:26-33 by sealing the probe against the wellbore wall 7:18-26.

Gis, as modified, discloses all of the limitations of the above claim(s) except for the device, in response to a determination that a pressure measurement pattern shows a trend to a formation pressure value based on the first pressure measurement and the second pressure measurement, generate a formation property prediction based on the trend.
Chang discloses a method for estimating formation properties using a drawndown/buildup test similar to that of Gis.  Chang discloses that the method comprises:
forming a sealed connection volume 216/310a between a formation F and a first pressure sensor 323a in a borehole Fig 1;
lowering a pressure in the volume to be less than a borehole pressure [0036], [0037], [0049]-[0054], Fig 5, – the pressure within the second volume 206/207 is controlled based on the pressure within the first volume 205 thus the pressure within the first volume must be known or have been measured prior to the lowering of the pressure in the second volume;
acquiring a plurality of pressure measurements using the pressure sensor [0034]-[0036], [0049]-[0054], Fig 5; and
generating a formation property prediction formation pressure [0020], mobility [0020] based on the pressure measurements in response to a determination that a measurement pattern shows a trend to a formation pressure value, wherein the measurement pattern is based on the pressure measurements [0020], [0039], [0043], [0059].

It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Gis so that the method also involved determining a trend in formation pressure values based on the pressure measurements, regardless of which sensor measures the pressure, and using this trend to estimate formation properties as taught by Chang in order to have been able to been able to determine such things as a breach in the mudcake in a reduced amount of time compared to methods that did not use this technique [0020]-[0022].
It is recognized that Chang does not disclose the use of different volumes or multiple pressure sensors however the application of the method of Chang to the method of Gis would have resulted in the use of the disclosed drawdown/buildup process in which ever volume was being tested, i.e. the first and/or the second volume.

Regarding claims 2, 10, and 17:  Wherein the device to extract fluid from the sealed volume to reduce the pressure around the pad comprises the device to extract fluid from the sealed volume to reduce the pressure to a pressure value that is less than or equal to 75% of a pressure of the borehole Fig 5 of Chang. 

Regarding claims 3, 11, and 18:  Wherein the device to generate the formation property prediction comprises the device to the device to establish an average pressure measurement value as an actual formation pressure Fig 5, [0020], [0039] of Chang – the method of Chang is based on a plurality of pressure measurements as shown in Figure 5.

Regarding claims 4, 12, and 19:  Wherein the average pressure measurement value is based on a series of pressure measurements comprising the first pressure measurement and the second pressure measurement Fig 5, [0020], [0039] of Chang – the method of Chang is based on a plurality of pressure measurements as shown in Figure 5.

Regarding claims 5 and 13:  Wherein the device to extract the fluid from the sealed volume comprises a fluid extraction path 326 of Cig to extract the fluid from the sealed volume and into the formation tester tool Fig 2 of Cig.

Regarding claims 6, 14, and 20:  Wherein, after acquisition of the second pressure measurement, the device is to, 
perform a buildup operation [0022], [0062], Fig 5, Fig 11 of Chang; 
perform a drawdown operation, and extract additional fluid from the sealed volume to further reduce pressure around the pad [0064] of Chang; and 
acquire at least one additional pressure measurement, using the pressure sensor, from the fluids in the sealed connection volume [0064] of Chang.

Regarding claims 7 and 15:  Gis, as modified, discloses all of the limitations of the above claim(s) except for the formation property prediction comprising a mud weight.
Cig discloses that such things as mud weight changes and composition as well as penetration parameters can be determined from formation pressure measurements made during drilling 1:52-63.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Gis so that the formation pressure measurements/estimates were used to determine a mud weight as taught by Cig in order to have allowed an operator to precisely control drill bit weight as related to formation pressure changes as well as changes in permeability so that drilling operations could be carried out efficiently 1:52-63.

Regarding claims 8 and 16:  Gis, as modified, discloses a method for using the above described apparatus, the method performed by a processor with a memory [0063], [0064] of Gis, the method comprising:
positioning the formation tester tool into the borehole formed within the formation Fig 2 of Gis; 
radially expanding the first radially extendable packer and the second radially extendable packer of the formation tester tool out from the formation tester tool to the formation to form the sealed volume between the first radially extendable packer and the second radially extendable packer Fig 2, 5 of Gis; 
radially extending a pad of the formation tester tool Fig 2, [0027] of Gis, 320 of Cig that is positioned between the first radially extendable packer and the second radially extendable packer to form a sealed connection volume between the formation and a pressure sensor within the pad Fig 2, 5 of Gis; 
acquiring the first pressure measurement Ps – Fig 4 of Gis, using the pressure sensor [0032], [0034] of Gis, from fluids in the sealed connection volume; 
extracting fluid from the sealed volume to reduce pressure around the pad [0029] of Gis; 
acquiring a second pressure measurement, using the pressure sensor, from fluids in the sealed connection volume 865, 870 – Fig 13, [0062] of Gis; and 
in response to a determination that a pressure measurement pattern shows a trend to a formation pressure value formation pressure [0020], mobility [0020] of Chang based on the first pressure measurement and the second pressure measurement, generating a formation property prediction based on the trend [0020], [0039], [0043], [0059] of Chang. 

Regarding claim 9:  The method further comprising increasing the pressure in the borehole [0072] of Gis and Fig 5 of Chang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
11/4/2022